DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/21 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (6,980,284) in view of Yamashita et al (US Pat. 4,778,593) and Bivolaru et al (US 2008/0043219) (all of record).
Regarding apparatus claim 1 and method claim 6; figure 2 of Ahn et al below discloses a system for measuring the number of ultra-fine particles (applicant’s seed particles ) (column 1, lines 5-9), the system comprising: a supersonic flow (column 4, lines 40-64; claim 5); a seeding module, the seeding module having a seed particle container (10, 20, 22, 22a, 22b) and a seed particle injector (i.e., using flowmeter (60) and vacuum pump (70) for sucking the particles from the container into the flow chamber through capillary 40) (column 4, lines 13-64); wherein the seed particle injector which includes capillary (40) is in physical contact with the seed particle container (10, 20, 22); a well-known optical instrument (50) comprises an assembly of mirrors or lenses and laser source, for measuring the number of particles (column 2, lines 22-32).

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale

Ahn et al does not teach that the optical instrument (50) comprises a dovetail prism; and a streak camera optically connected to the optical signal, the streak camera configured to image the path of the seed particles traveling in the supersonic flow, wherein the streak camera comprises a photocathode, wherein the dovetail prism is configured to rotate the image 90 degrees to align with the photocathode of the streak camera.


    PNG
    media_image2.png
    3408
    2320
    media_image2.png
    Greyscale


Ahn et al and Yamashita et al do not teach the use of “a dovetail prism for rotating the image 90 degrees to align with the photocathode of the streak camera”. However, such a feature is known in the art as taught by Bivolaru et al.
Bivolaru et al discloses a method and apparatus for performing simultaneous multi-point measurements of multiple components in gas flow (see abstract) teaches the use of a dovetail prism (136) for rotating the laser beam image to an angle that is suitable for image processing and the angle is 90 degrees (figure 6 and par. [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Ahn et al and Yamashita et al a dovetail prism as taught by Bivolaru et al so that the light beam image is always aligned on the surface of the streak camera.
Regarding claims 2-3 and 7-8; Ahn et al teaches that the particles is condensation nuclei and Yamashita et al teaches that the particles including biological particles, coloring dye, droplets (column 4, lines 35-48).
Ahn et al and Yamashita et al do not teach that the particles are Ti02 or SiC, However, Yamashita teaches (column 4, lines 51 -58) that the device can detect different types of particles and doesn't limit to any particular particles. Further, detecting particles like Ti02 or SiC is common and known in the art. Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the present 
Regarding claims 4 and 9, the capillary (40) of Ahn et al is considered as a supersonic nozzle (capillary). However, Ahn et al fails to disclose the claimed “supersonic rocket nozzle”. However, the use of supersonic rocket nozzle to determine particles is common and known in the art. Further, applicant has to disclose any criticality of using a supersonic rocket nozzle in the instant specification. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the supersonic capillary of Ahn et al by a supersonic rocket nozzle since it is common and known in the art and would provide optimum result. Further, the use of “supersonic rocket nozzle” instead of a “supersonic nozzle” would function the same way.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al, Yamashita et al and Bivolaru et al as applied to claims 1 and 6 above, and further in view of Jiang et al (2001/0050334) (of record).
Regarding claims 5 and 10; Yamashita et al teaches the use of the streak camera (20) which comprises a plate (20), electrodes (203), a sweep module (83), surface (201) (see figure 5).
The combination of Ahn et al, Yamashita et al and Bivolaru et al do not teach that the streak camera comprises a photocathode, a streak tube, a sweep module which adjust an electric field inside the streak tube to change the direction of electrons 
Jiang et al discloses a pulse measurement with an optical streak camera in which the streak camera comprises a photocathode (20), a streak tube (36), a sweep module (26) which adjust an electric field inside the streak tube (36) to change the direction of electrons being output from the photocathode (20), a micro-channel plate (30) which multiply the electrons, a phosphor screen (paragraph [0025]) which receives the electrons and converts them to photons, and a charged coupled imaging device (34) which senses the photons to form an image (par. [0025] and see figure 1 below).

    PNG
    media_image3.png
    3408
    2320
    media_image3.png
    Greyscale

.

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al, Yamashita et al and Bivolaru et al as applied to claims 1 and 6 above, and further in view of Bogdanov (6,245,507) (of record).
Regarding claims 11-16; Ahn et al teaches the use of optical instrument (50) and Yamashita et al teaches that the optical module comprises a laser source (10), focusing lens (153, 155), deflectors (171,174), a camera (22) and computer (7) (see figure 2).
Ahn et al, Yamashita et al and Bivolaru do not teach that the optical module comprises a laser light source, a focusing lens, a spherical lens, a micrometer slit, a prism, a macro lens, and a spectrometer; the focusing lens is configured to focus light from the light source and the optical signal is configured to go through the spherical lens, the micrometer slit, the prism, the macro lens, and the spectrometer.
Bogdanov discloses a hyperspectral imaging apparatus in which the optical module comprises a light source (1), a focusing lens (4) a spherical lens (3,4), a micrometer slit (7), a prism (not show) (column 18, lines 38-53), a macro lens (6) and a spectrometer (8) (see figure 1 below and column 9, lines 18-24; column 9, lines 53-53), 

    PNG
    media_image4.png
    3408
    2320
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the optical module of Ahn et al and Yamashita et al by including a spherical lens, a micrometer slit, a prism, a macro lens, and a spectrometer as taught by Bogdanov if additional measurement such as .

Response to Arguments
Applicant's arguments filed 3/23/21have been fully considered but they are not persuasive.
a. Applicant’s amendment to claims 1 and 6 are overcome the rejection under 35 U.S.C 112, 2nd paragraph.
b. With respect to the rejection under 35 U.S.C 103, applicant argues that the references do not teach the limitation “wherein the seed particle injector is in physical contact with the seed particle container” as now claimed in claims 1 and 6. The argument is not deemed to be persuasive because as seen from figure 2 of Ahn et al, the capillary (40) is considered as a part of the seed particle injector (40, 60, 70), the saturator (20) is considered as a part of the seed particle container (10, 20, 22), and the capillary 40 is in physical contact with the seed particle container (20). Thus, the limitation “wherein the seed particle injector which includes capillary (40) is in physical contact with the seed particle container (10, 20, 22) can be read from the teachings of Ahn.


    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale

c.    With respect to dependent claim 2, applicant relies on the reasons set forth in claim 1; however, claim 1 is not allowable as mentioned above.
d.    With respect to dependent claim 3, applicant relies on the reasons set forth in claims 1 and 2 above; however, claims 1 and 2 are not allowable as mentioned above and the limitation “the seed particles comprises SiC” of claim 3 is obvious over the combinations of Ahn et al and Yamashita et al.


f.    With respect to independent 6; the new added step “having a supersonic exhaust flow” (i.e., the grown particles are discharged from the condenser 30 or capillary 40 using pump 70 and flowmeter 60) is taught by Ahn et al as mentioned above.
g.    With respect to dependent claims 7-9, applicant relies on the reasons set forth in claim 6; however, claim 6 is not allowable as mentioned above.
h.    With respect to dependent claim 5, applicant relies on the reasons set forth in claim 1; however, claim 1 is not allowable as mentioned above.
i.    With respect to dependent claim 10, applicant relies on the reasons set forth in claim 6; however, claim 6 is not allowable as mentioned above.
j.    With respect to dependent claims 11-13, applicant relies on the reasons set forth in claim 1; however, claim 1 is not allowable as mentioned above.
k.    With respect to dependent claims 14-16, applicant relies on the reasons set forth in claim 6; however, claim 6 is not allowable as mentioned above.
In view of the foregoing, all of the arguments have been addressed and it is believed that the rejection of claims 1-16 under 35 USC 103 is proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Narendrnath et al (2011/0217208) teaches the use of see particle injector (130), gas nozzle (22) and gas distributor (28) which is physical contact with the particle injector (130). However, Narendmath et al does not teach a supersonic flow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  March 31, 2021